DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 December 2021 has been entered.  Claims 1 – 13 and 15 – 20 remain pending in the application.  Claim 21 is a new claim commensurate in scope with claim 15 and therefore is under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 13 and 15 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dry (US 2016/0195367 A1).
	Regarding claim 1, Dry discloses a ceramic composite for an armor plate (“armor articles” including in part a “ceramic plate”, e.g. “armor article” 10 comprising “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004] – [0028], [0034] – [0039]), the ceramic composite comprising: 
	a ceramic core (the “ceramic plate”, e.g. “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004], [0007] – [0009], [0013] – [0016], [0023], [0027], [0028]); 
	a first reinforcement layer comprising a first plurality of sheets, the first plurality of sheets each comprising a first plurality of reinforcing members, wherein the first plurality of reinforcing members are arranged within each of the first plurality of sheets of the first reinforcement layer in a first reinforcement orientation (any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, e.g. “polymer backer” 20, “cover layer” for “self-repair 40, or “layer of ballistic fabric” 60: e.g. Fig. 1; ¶¶ [0004], [0005], [0010], [0012], [0014], [0015], [0026], [0027]); and 
	a second reinforcement layer comprising a second plurality of sheets, the second plurality of sheets each comprising a second plurality of reinforcing members, wherein the second plurality of reinforcing members are arranged within each of the second plurality of sheets of the second reinforcement layer in a second reinforcement orientation (another one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60: e.g. Fig. 1; ¶¶ [0004], [0005], [0010], [0012], [0014], [0015], [0026], [0027]), 
	wherein the first reinforcement layer and the second reinforcement layer are attached to the ceramic core such that the first reinforcement orientation and the second reinforcement orientation do not align (“fiber directions” which are “offset”: e.g. ¶ [0012]).
	For example, Dry’s “polymer backer” is a laminate comprising at least two sheets, wherein each of the at least two sheets comprises fibers, wherein the fibers have “fiber directions” offset from one another in order to increase resistance to, i.e. to reinforce against, projectiles (e.g. ¶ [0012]).  To this end, Dry enumerates offset angles of 10, 15, 20, 25, 30, 35, 40, 45, or 90 degree angles from one another (e.g. ¶ [0012]).  For a given orientation of a reference sheet, the examiner observes another sheet oriented at integer multiples of 180° relative to the reference sheet will have the same orientation since the fibers effectively extend in the same direction.  As clarifying example, sheets oriented at 30°, 210°, 390°, 570°, etc. have the same orientation.  For Dry’s embodiments wherein the offset angle is the same between successive sheets (e.g. ¶ [0012]), the minimum number of sheets to have a plurality of sheets oriented at the same angle is outlined in the table below:
Offset angle
Number of layers before next sheet of same orientation 
Total number of sheets
10
18
19
15
12
13
20
9
10
25
36
37
30
6
7
35
36
37
40
9
10

4
5
90
2
3


Dry discloses embodiments ranging from 2 – 1000 sheets, notably embodiments comprising 5, 10, 15, 20, 25, 30, 35, 40, 42, 45, 50, 52, 60, 65, 70, 75, 80, 90, 100, 200, 300, 500, or 1000 sheets (e.g. ¶ [0012]).  From the table above, one of ordinary skill in the art would have appreciated Dry’s “polymer backer” comprises a plurality of sheets, the plurality of sheets each comprising a plurality of reinforcing members, wherein the plurality of reinforcing members are arranged within each of the plurality of sheets of the reinforcement layer in a reinforcement orientation.
	Furthermore, Dry states the “cover layer” and the “second polymer laminate” are similarly structured to the “polymer backer” in regards to being reinforcement layers (e.g. ¶¶ [0014], [0015]).  That is, Dry’s “cover layer” and “second polymer laminate” each comprises a plurality of sheets, the plurality of sheets each comprising a plurality of reinforcing members, wherein the plurality of reinforcing members are arranged within each of the plurality of sheets of the reinforcement layer in a reinforcement orientation.  Since each of Dry’s “polymer backer”, “cover layer”, and “second polymer laminate” each comprise sheets of differing reinforcement orientations, it follows a first reinforcement orientation for a first plurality of sheets comprised within a first one of the “polymer backer”, “cover layer”, and “second polymer laminate” does not align with a second reinforcement orientation for a second plurality of sheets comprised within a second one of the “polymer backer”, “cover layer”, and “second polymer laminate”.
	The examiner observes claim 1 does not require either of the first reinforcement layer or the second reinforcement layer to be on any particular side of the ceramic core.  Moreover, the instant specification discloses reinforcement layers may be on the same side or different sides of the ceramic core (e.g. Fig. 3, 4, 7 – 9; ¶ [0031]).  Therefore, considering Dry provides a plurality of reinforcement layers on each side of the ceramic core, the examiner’s understanding of Dry’s disclosure as outlined above is considered reasonable.
	Regarding claim 2, in addition to the limitations of claim 1, Dry discloses the ceramic composite comprises a lateral axis and a longitudinal axis, wherein the first reinforcement orientation is a first multi-axial orientation, and wherein at least some of the first plurality of reinforcing members in each of the first plurality of sheets are oriented parallel with the lateral axis and wherein other of the first plurality of reinforcing members in each of the first plurality of sheets are oriented parallel with the longitudinal axis 
	Regarding claim 3, in addition to the limitations of claim 2, Dry discloses the second reinforcement orientation is a second multi-axial orientation, and wherein at least one of the second plurality of reinforcing members in each of the second plurality of sheets is oriented at a first oblique angle relative to the lateral axis and wherein other of the second plurality of reinforcing members in each of the second plurality of sheets is oriented at a second oblique angle relative to the lateral axis that is different from the first oblique angle (e.g. ¶¶ [0010] – [0012] describe wovens and multi-axial nonwovens where the stacking of pluralities of layers results in oblique angles forming with respect to the lateral axis).
	Regarding claim 4, in addition to the limitations of claim 1, Dry discloses the ceramic composite comprises a lateral axis and a longitudinal axis, wherein the first reinforcement orientation is a first multi-axial orientation, and wherein at least some of the first plurality of reinforcing members are oriented at a first oblique angle relative to the lateral axis and wherein other of the first plurality of reinforcing members are oriented at a second oblique angle relative to the lateral axis that is different from the first oblique angle (e.g. ¶¶ [0010] – [0012] describe wovens and multi-axial nonwovens where the stacking of pluralities of layers results in oblique angles forming with respect to the lateral axis).
	Regarding claim 5, in addition to the limitations of claim 4, Dry discloses the first oblique angle is 45° and wherein the second oblique angle is 135° (as provide by 45 degree angle layups of a plurality of layers: e.g. ¶ [0012]).
	Regarding claim 6, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1, Dry discloses the first reinforcement layer and the second reinforcement layer are on opposing sides of the ceramic core (as provided by, e.g., a reinforcement layer in “polymer backer” 20 on one side of the “ceramic plate” 30 and a reinforcement layer in either of the “cover layer” for “self-repair conduits” 40 or the “layer of ballistic fabric” 60: e.g. Fig. 1; ¶¶ [0004], [0005], [0012], [0014], [0015], [0027]).
	Regarding claim 7, in addition to the limitations of claim 1, Dry discloses the first reinforcement layer and the second reinforcement layer are both on a front side of the ceramic core or on a back side of the ceramic core (as provided by a plurality of reinforcement layers in the same one of “polymer backer” 20, the “cover layer” for “self-repair conduits” 40, or the “layer of ballistic fabric” 60 or one reinforcement layer each being accounted by the “cover layer” for “self-repair conduits” 40 and the “layer of ballistic fabric” 60 on a single side of the “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004], [0005], [0012], [0014], [0015], [0027]).
	Regarding claim 8, in addition to the limitations of claim 1, Dry discloses the first reinforcement orientation is offset from the second reinforcement orientation by an angle between, e.g., 20 to 45 degrees, inclusive (e.g. ¶ [0012])
	Regarding claim 9, in addition to the limitations of claim 1, Dry discloses the ceramic composite further comprises a third reinforcement layer comprising a third plurality of sheets, the third plurality of sheets each comprising reinforcing members, wherein the third plurality of reinforcing members are arranged within each of the third plurality of sheets in a third reinforcement orientation, wherein the third reinforcement layer is attached to the ceramic core such that the third reinforcement orientation does not align with at least one of the first reinforcement orientation or the second reinforcement orientation (as provided by any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, or any layer in the “polymer backer”, the “second polymer laminate”, or the “cover layer”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60 or a layer in the “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60, but not corresponding to the first and second reinforcement layers as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1: e.g. Fig. 1; ¶¶ [0004], [0005], [0010], [0012], [0014], [0015], [0026], [0027]).
	Regarding claim 10, in addition to the limitations of claim 9, Dry discloses the third reinforcement orientation aligns with at least one of the first reinforcement orientation or the second reinforcement orientation (e.g. ¶ [0012] describes numbers of layers ranging from 2 to 1000, inclusive, and fiber orientation offsets ranging from 10 to 90 degrees, inclusive, which, when taken in combination, provide at least one reinforcement layer aligned with one of the first reinforcement orientation or the second reinforcement orientation).
	Regarding claim 11, in addition to the limitations of claim 1, Dry discloses the first reinforcement orientation or the second reinforcement orientation is uni-axial (as an individual reinforcement layer within 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60 or a layer in the “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60: e.g. ¶¶ [0011], [0012]).
	Regarding claim 12, in addition to the limitations of claim 1, Dry discloses at least one of the first reinforcement orientation or the second reinforcement orientation is multi-axial (any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, or any layer in the “polymer backer”, the “second polymer laminate”, or the “cover layer”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60 or a layer in the “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60, considered as a whole or as a layer therein formed as a woven fabric: e.g. ¶¶ [0011], [0012]).
	Regarding claim 13, in addition to the limitations of claim 1, Dry discloses the first plurality of reinforcing members comprises, e.g., fibers, and the second plurality of reinforcing members comprises, e.g., fibers (e.g. ¶¶ [0010] – [0012]).
	Regarding claim 15, in addition to the limitations of claim 1, Dry discloses the first plurality of reinforcing members comprise, e.g. loose glass fibers, and the first plurality of reinforcing members are encapsulated within a resin to form each of the first plurality of sheets (e.g. ¶¶ [0004], [0011], [0013] – [0015], [0026]).
	Regarding claim 16, in addition to the limitations of claim 1, Dry discloses (a) the first plurality of reinforcing members comprises fibers (e.g. ¶¶ [0010] – [0012]), (b) the first plurality of sheets each comprising some of the fibers encapsulated within a binder (fibers contained in resin: e.g. ¶¶ [0004], [0010] – [0013], [0015]); (c) the fibers within each of the first plurality of sheets are oriented in a single direction (e.g. ¶¶ [0011], [0012]); (d) the first plurality of sheets are oriented and stacked relative to each other such that the first plurality of sheets create the first reinforcement orientation (e.g. ¶ [0012]); and (e) the first plurality of sheets are fused together to form the first reinforcement layer (the “polymer backer” 20, the “cover layer” for “self-repair conduits” 50, and the “layer of ballistic fabric” 60 are each provided as 
	Regarding claim 17, in addition to the limitations of claim 1, Dry discloses the first plurality of reinforcing members comprise yarns woven in a warp and weft direction to create the first reinforcement orientation (e.g. ¶ [0010]).
	Regarding claim 18, Dry discloses an armor plate (“armor articles”, e.g. “armor article” 10: e.g. Fig. 1; ¶¶ [0004] – [0028], [0034] – [0039]) comprising: a front side (e.g. Fig. 1); a back side (e.g. Fig. 1); a ceramic composite comprising:
	a ceramic core (the “ceramic plate”, e.g. “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004], [0007] – [0009], [0013] – [0016], [0023], [0027], [0028]); 
	a first reinforcement layer comprising a first plurality of sheets, the first plurality of sheets each comprising a first plurality of reinforcing members, wherein the first plurality of reinforcing members are arranged within each of the first plurality of sheets of the first reinforcement layer in a first reinforcement orientation (any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60: e.g. Fig. 1; ¶¶ [0004], [0005], [0010], [0012], [0014], [0015], [0026], [0027]); and 
	a second reinforcement layer comprising a second plurality of sheets, the second plurality of sheets each comprising a second plurality of reinforcing members, wherein the second plurality of reinforcing members are arranged within each of the second plurality of sheets of the second reinforcement layer in a second reinforcement orientation (another one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40, or “layer of ballistic fabric” 60: e.g. Fig. 1; ¶¶ [0004], [0005], [0010], [0012], [0014], [0015], [0026], [0027]), 

	For example, Dry’s “polymer backer” is a laminate comprising at least two sheets, wherein each of the at least two sheets comprises fibers, wherein the fibers have “fiber directions” offset from one another in order to increase resistance to, i.e. to reinforce against, projectiles (e.g. ¶ [0012]).  To this end, Dry enumerates offset angles of 10, 15, 20, 25, 30, 35, 40, 45, or 90 degree angles from one another (e.g. ¶ [0012]).  For a given orientation of a reference sheet, the examiner observes another sheet oriented at integer multiples of 180° relative to the reference sheet will have the same orientation since the fibers effectively extend in the same direction.  As clarifying example, sheets oriented at 30°, 210°, 390°, 570°, etc. have the same orientation.  For Dry’s embodiments wherein the offset angle is the same between successive sheets (e.g. ¶ [0012]), the minimum number of sheets to have a plurality of sheets oriented at the same angle is outlined in the table below:
Offset angle
Number of layers before next sheet of same orientation 
Total number of sheets
10
18
19
15
12
13
20
9
10
25
36
37
30
6
7
35
36
37
40
9
10
45
4
5
90
2
3


Dry discloses embodiments ranging from 2 – 1000 sheets, notably embodiments comprising 5, 10, 15, 20, 25, 30, 35, 40, 42, 45, 50, 52, 60, 65, 70, 75, 80, 90, 100, 200, 300, 500, or 1000 sheets (e.g. ¶ [0012]).  From the table above, one of ordinary skill in the art would have appreciated Dry’s “polymer backer” comprises a plurality of sheets, the plurality of sheets each comprising a plurality of reinforcing members, wherein the plurality of reinforcing members are arranged within each of the plurality of sheets of the reinforcement layer in a reinforcement orientation.
	Furthermore, Dry states the “cover layer” and the “second polymer laminate” are similarly structured to the “polymer backer” in regards to being reinforcement layers (e.g. ¶¶ [0014], [0015]).  That is, Dry’s “cover layer” and “second polymer laminate” each comprises a plurality of sheets, the plurality of 
	The examiner observes claim 1 does not require either of the first reinforcement layer or the second reinforcement layer to be on any particular side of the ceramic core.  Moreover, the instant specification discloses reinforcement layers may be on the same side or different sides of the ceramic core (e.g. Fig. 3, 4, 7 – 9; ¶ [0031]).  Therefore, considering Dry provides a plurality of reinforcement layers on each side of the ceramic core, the examiner’s understanding of Dry’s disclosure as outlined above is considered reasonable.
	Regarding claim 19, in addition to the limitations of claim 18, Dry discloses the armor plate further comprises a strike face protection layer (“layer of ballistic fabric” 60), wherein the ceramic composite is positioned between the strike face protection layer and the backing layer (e.g. Fig. 1).
	Regarding claim 20, in addition to the limitations of claim 18, Dry discloses the armor plate further comprises a body side protection layer, wherein the backing layer is positioned between the ceramic composite and the body side protection layer (a layer of the “polymer backer” 20 not forming the external surface of the “armor plate” 10: e.g. ¶¶ [0004], [0005], [0012], [0027]).
	Regarding claim 21, in addition to the limitations of claim 15, Dry discloses each of the first plurality of sheets are fused together with a resin binder to form the first reinforcement layer (the “polymer backer” 20, the “cover layer” for “self-repair conduits” 50, and the “layer of ballistic fabric” 60 are each provided as laminates of fiber layers with resin: e.g. Fig. 1; ¶¶ [0004], [0012], [0014], [0015]).

Response to Arguments
Applicant’s arguments, see p. 7, filed 3 December 2021, with respect to the objections to claims 1 and 18 have been fully considered and are persuasive.  These objections have been withdrawn. 

	Applicant asserts independent claims 1 and 18 are patentable over Dry in that Dry fails to describe first and second reinforcement layers each comprising a plurality of sheets, wherein the reinforcing members within each of the plurality of sheets are oriented as required in the claims.  In particular, Applicant asserts Dry’s additional sheets with differing orientations of layers offset from one another teaches away from claims 1 and 18 since not all sheets have the same orientation within a given reinforcement layer.
	The examiner respectfully disagrees.
	Claim 1 is directed to a ceramic composite for an armor plate, the ceramic composite comprising, in relevant part, 
	a first reinforcement layer comprising a first plurality of sheets, the first plurality of sheets each comprising a first plurality of reinforcing members, wherein the first plurality of reinforcing members are arranged within each of the first plurality of sheets of the first reinforcement layer in a first reinforcement orientation, and
	a second reinforcement layer comprising a second plurality of sheets, the second plurality of sheets each comprising a second plurality of reinforcing members, wherein the second plurality of reinforcing members are arranged within each of the second plurality of sheets of the second reinforcement layer in a second reinforcement orientation.
	The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP § 2111.03, I.  Therefore, claim 1 does not exclude reinforcement layers comprising features besides the recited pluralities of sheets.  In particular respect to Dry, any additional sheets Dry may disclose having a reinforcement orientation different from either of a first reinforcement orientation or a second reinforcement orientation are permissible within the scope of claim 1, and therefore do not teach away from claim 1 as written.  Since Dry discloses reinforcement layers comprising reinforcement layers with the features as recited in claim 1, Dry anticipates claim 1.

	The examiner observes Applicant’s additional arguments with respect to claim 2 rely on Applicant’s interpretation as discussed above, where the examiner notes is narrower than claim 1 permits.  Therefore, while additional sheets may be present, Dry’s disclosure is considered to read upon claim 2.
	No additional arguments are presented with respect to the remaining claims.  Therefore, the rejections of claims 1 – 13 and 15 – 20 are maintained to the extent consistent with the present amendments.  New claim 21 is rejected in view of the cited disclosures of Dry.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783